McMurray, Presiding Judge.
Plaintiff Wooten filed this suit on a note against defendant McDonald. Defendant answered and filed his counterclaim predicated on theories of interference with contractual relations and conversion. Upon the trial of the case, a jury returned a verdict in favor of defendant as to both the claims stated in plaintiff’s complaint and in defendant’s counterclaim.
Plaintiff appeals. The sole enumeration of error complains of the trial court allowing certain testimony. Held:
“A party cannot ignore during trial that which he considers to be an injustice during trial of the case in hopes of obtaining a favorable verdict and then enumerate that alleged injustice as error on appeal when the verdict proves to be adverse to him. [Cits.] Since the issue plaintiff now enumerates as error was raised for the first time on [appeal], nothing is presented for review by this court. [Cits.]” Neiman-Marcus v. Gammage, 191 Ga. App. 510, 511 (382 SE2d 208).

Judgment affirmed.


Sognier, C. J., and Carley, J., concur.

*294Decided January 8, 1991.
Wilkes, Johnson & Smith, Ken W. Smith, for appellant.
Mills & Chasteen, Robert W. Chasteen, Jr., for appellee.